      Case 1:19-cv-00071-DMT-CRH Document 53 Filed 04/24/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Keith Rychner, Omer Rychner, and              )
Roselyn Rychner,                              )
                                              )
               Plaintiffs,                    )      ORDER
                                              )
       vs.                                    )
                                              )
Continental Resources, Inc.,                  )
                                              )      Case No. 1:19-cv-71
               Defendant.                     )

       The court held a status conference with the parties by telephone on April 23, 2020.

Pursuant to its discussions with the parties, the court amends the pretrial deadlines as follows:

       1.      The parties shall have until September 24, 2020, to complete fact discovery and

               until October 7, 2020, to file discovery motions.

       2.      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Plaintiffs' designations and reports due by October 28, 2020.

               b.      Defendant's designation and Reports due by November 25, 2020; and

               c.      Rebuttal reports due by December 22, 2020.

       3.      The parties shall have until January 8, 2021, to complete discovery depositions of

               expert witnesses.

       4.      The parties shall have until December 13, 2019, to move to amend pleadings to add

               claims or defenses, except for claims for punitive damages for which the deadline

               shall be October 7, 2020.

       5.      The parties shall have until October 28, 2020, to file dispositive motions (summary

               judgment as to all or part of the case).
Case 1:19-cv-00071-DMT-CRH Document 53 Filed 04/24/20 Page 2 of 2



IT IS SO ORDERED.

Dated this 24th day of April, 2020.

                                      /s/ Clare R. Hochhalter
                                      Clare R. Hochhalter, Magistrate Judge
                                      United States District Court
